Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-8, of U.S. Patent No. 11328388. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of patented claims anticipates the scope of application claims.
Below is a table showing the conflicting claims, showing the similarities.
17/694,429
U.S. Patent No. 11,32,8388
1.(Currently Amended) An image processing apparatus comprising: 
an image generation circuitry configured to generate a first reference image regarding a first imaging region on a basis of a plurality of first images regarding the first imaging region, and generate a second reference image regarding a second imaging region at least partially overlapping with the first imaging region on a basis of a plurality of second images regarding the second imaging region; 

and a processor configured to generate positioning information indicating a correspondence between the first imaging region and the second imaging region on a basis of the first reference image and the second reference image.
11. (New) The image processing apparatus according to claim 1, wherein the image generation circuitry is configured to generate a first reduced image by reducing the one of the plurality of first images, divide the first reduced image into blocks, generate the first reference image based on the blocks of the first reduced image, generate a second reduced image by reducing the one of the plurality of second images, divide the second reduced image into blocks, and generate the second reference image based on the blocks of the second reduced image.  

1.(Currently Amended) An image processing apparatus comprising: 
an image generation circuitry configured to generate a first reference image regarding a first imaging region on a basis of a plurality of first images regarding the first imaging region, and generate a second reference image regarding a second imaging region at least partially overlapping with the first imaging region on a basis of a plurality of second images regarding the second imaging region; 

and a processor configured to generate positioning information indicating a correspondence between the first imaging region and the second imaging region on a basis of the first reference image and the second reference image, wherein the image generation circuitry generates a first reduced image by reducing the first image, divides the first reduced image into blocks, uses the blocks of the first reduced image to generate the first reference image, generates a second reduced image by reducing the second image, divides the second reduced image into blocks, and uses the blocks of the second reduced image to generate the second reference image.



2. (New) The image processing apparatus according to claim 1, wherein the processor is further configured to execute a stitching process of the first reference image and the second reference image to generate a reference composite image including the positioning information.
2. (Currently Amended) The image processing apparatus according to claim 1, wherein the processor executes a stitching process of the first reference image and the second reference image to generate a reference composite image including the positioning information.
3. (New) The image processing apparatus according to claim 1, wherein the processor is further configured to execute a stitching process of any of the plurality of first images and any of the plurality of second images based on the positioning information to acquire a composite image.
3. (Currently Amended) The image processing apparatus according to claim 1, wherein the processor executes a stitching process of any of the plurality of first images and any of the plurality of second images based on the positioning information to acquire a composite image.
4. (New) The image processing apparatus according to claim 1, wherein the processor is further configured to set, on a basis of the positioning information, a region corresponding to the first imaging region as an image based on the plurality of first images and sets a region corresponding to the second imaging region as an image based on the plurality of second images to acquire a composite image.
4. (Currently Amended) The image processing apparatus according to claim 1, wherein the processor sets, on a basis of the positioning information, a region corresponding to the first imaging region as an image based on the plurality of first images and sets a region corresponding to the second imaging region as an image based on the plurality of second images to acquire a composite image.


5. (New) The image processing apparatus according to claim 1, wherein the plurality of first images includes images based on wavelengths different from each other, or the plurality of second images includes images based on wavelengths different from each other.
5. (Original) The image processing apparatus according to claim 1, wherein the plurality of first images includes images based on wavelengths different from each other, or the plurality of second images includes images based on wavelengths different from each other.


7. (New) The image processing apparatus according to claim 1, wherein the image generation circuitry acquires, as the first reference image, an image with a largest feature value among the plurality of first images and acquires, as the second reference image, an image with a largest feature value among the plurality of second images.
7. (Currently Amended) The image processing apparatus according to claim 1, wherein the image generation circuitry acquires, as the first reference image, an image with a largest feature value among the plurality of first images and acquires, as the second reference image, an image with a largest feature value among the plurality of second images.  



9. (New) The image processing apparatus according to claim 8, wherein, in a case where the first reduced image is set as the one of the plurality of first images, an original first image of the first reduced image is set as the first reference image, and in a case where the second reduced image is set as the one of the plurality of second images, an original second image of the second reduced image is set as the second reference image.
9. (Currently Amended) The image processing apparatus according to claim 1, wherein, in a case where the first reduced image is set as the first image, an original first image of the first reduced image is set as the first reference image, and in a case where the second reduced image is set as the second image, an original second image of the second reduced image is set as the second reference image.
10. (New) The image processing apparatus according to claim 1, wherein the image generation circuitry is further configured to divide the one of the plurality of first images into blocks, calculate a feature value in each block, generate the first reference image from a block with a largest feature value, divide the one of the plurality of second images into blocks, calculate a feature value in each block, and generate the second reference image from a block with a largest feature value.
10. (Currently Amended) The image processing apparatus according to claim 1, wherein the image generation circuitry divides the first image into blocks, calculates a feature value in each block, generates the first reference image from a block with a largest feature value, divides the second image into blocks, calculates a feature value in each block, and generates the second reference image from a block with a largest feature value.  



12. (New) The image processing apparatus according to claim 11, wherein, in a case where the block of the first reduced image includes a block with a largest feature value, a corresponding block of an original first image of the first reduced image is set as part of the first reference image, and in a case where the block of the second reduced image includes a block with a largest feature value, a corresponding block of an original second image of the second reduced image is set as part of the second reference image
12. (Currently Amended) The image processing apparatus according to claim 1, wherein, in a case where the block of the first reduced image includes a block with a largest feature value, a corresponding block of an original first image of the first reduced image is set as part of the first reference image, and in a case where the block of the second reduced image includes a block with a largest feature value, a corresponding block of an original second image of the second reduced image is set as part of the second reference image.
13. (New) The image processing apparatus according to claim 1, wherein the plurality of first images is used to generate a third image at a first predetermined wavelength, the image generation circuitry is further configured to generate the first reference image from the third image, the plurality of second images is used to generate a fourth image at a second predetermined wavelength, and the image generation circuitry is further configured to generate the second reference image from the fourth image.
13. (Currently Amended) The image processing apparatus according to claim 1, wherein the plurality of first images is used to generate a third image at a predetermined wavelength, the image generation circuitry generates the first reference image from the third image, the plurality of second images is used to generate a fourth image at a predetermined wavelength, and the image generation circuitry generates the second reference image from the fourth image.
14. (New) The image processing apparatus according to claim 1, wherein an orthorectification process is applied to each of the first reference image and the second reference image, and the processor is further configured to generate the positioning information on a basis of the orthorectified first reference image and the second reference image.
14. (Currently Amended) The image processing apparatus according to claim 1, wherein an orthorectification process is applied to each of the first reference image and the second reference image, and the processor generates the positioning information on a basis of the orthorectified first reference image and second reference image.
15. (New) An image processing method comprising: generating, with an image generation circuitry, a first reference image regarding a first imaging region on a basis of a plurality of first images regarding the first imaging region; generating, with the image generation circuitry, a second reference image regarding a second imaging region at least partially overlapping with the first imaging region on a basis of a plurality of second images regarding the second imaging region; and generating, with a processor, positioning information indicating a correspondence between the first imaging region and the second imaging region on a basis of the first reference image and the second reference image.
 11. (New) The image processing apparatus according to claim 1, wherein the image generation circuitry is configured to generate a first reduced image by reducing the one of the plurality of first images, divide the first reduced image into blocks, generate the first reference image based on the blocks of the first reduced image, generate a second reduced image by reducing the one of the plurality of second images, divide the second reduced image into blocks, and generate the second reference image based on the blocks of the second reduced image.

15. (Currently Amended) An image processing method comprising the steps of: generating a first reference image regarding a first imaging region on a basis of a plurality of first images regarding the first imaging region and generating a second reference image regarding a second imaging region at least partially overlapping with the first imaging region on a basis of a plurality of second images regarding the second imaging region; and generating positioning information indicating a correspondence between the first imaging region and the second imaging region on a basis of the first reference image and the second reference image, wherein generating the first reference image includes reducing the first image, dividing the first reduced image into blocks, and using the blocks of the first reduced image to generate the first reference image, and generating the second reference image includes reducing second image, dividing the second reduced image into blocks, and using the blocks of the second reduced image to generate the second reference image.
17. (New) A non-transitory computer readable medium storing a program for image processing, the program, when executed by an electronic processor, causes the electronic processor to perform a set of operations comprising: generating a first reference image regarding a first imaging region on a basis of a plurality of first images regarding the first imaging region; generating a second reference image regarding a second imaging region at least partially overlapping with the first imaging region on a basis of a plurality of second images regarding the second imaging region; and generating positioning information indicating a correspondence between the first imaging region and the second imaging region on a basis of the first reference image and the second reference image.
11. (New) The image processing apparatus according to claim 1, wherein the image generation circuitry is configured to generate a first reduced image by reducing the one of the plurality of first images, divide the first reduced image into blocks, generate the first reference image based on the blocks of the first reduced image, generate a second reduced image by reducing the one of the plurality of second images, divide the second reduced image into blocks, and generate the second reference image based on the blocks of the second reduced image.
16. (Currently Amended) A non-transitory computer readable medium storing a program for image processing, the program being executable by causing a computer to perform operations comprising: generating a first reference image regarding a first imaging region on a basis of a plurality of first images regarding the first imaging region and generating a second reference image regarding a second imaging region at least partially overlapping with the first imaging region on a basis of a plurality of second images regarding the second imaging region; and generating positioning information indicating a correspondence between the first imaging region and the second imaging region on a basis of the first reference image and the second reference image, wherein generating the first reference image includes reducing the first image, dividing the first reduced image into blocks, and using the blocks of the first reduced image to generate the first reference image, and generating the second reference image includes reducing second image, dividing the second reduced image into blocks, and using the blocks of the second reduced image to generate the second reference image.
18. (New) The non-transitory computer readable medium according to claim 17, wherein the set of operations further include executing a stitching process of the first reference image and the second reference image to generate a reference composite image including the positioning information.
17. (New) The non-transitory computer readable medium according to claim 16, wherein the operations further comprise: executing a stitching process of the first reference image and the second reference image to generate a reference composite image including the positioning information.
19. (New) The non-transitory computer readable medium according to claim 17, wherein the set of operations further include executing a stitching process of any of the plurality of first images and any of the plurality of second images based on the positioning information to acquire a composite image.
18. (New) The non-transitory computer readable medium according to claim 16, wherein the operations further comprise: executing a stitching process of any of the plurality of first images and any of the plurality of second images based on the positioning information to acquire a composite image.
20. (New) The non-transitory computer readable medium according to claim 17, wherein the set of operations further include applying an orthorectification process to each of the first reference image and the second reference image, and generating the positioning information on a basis of the orthorectified first reference image and the second reference image.
19. (New) The non-transitory computer readable medium according to claim 16, wherein the operations further comprise: applying an orthorectification process to each of the first reference image and the second reference image, and generating the positioning information on a basis of the orthorectified first reference image and second reference image.
18. (New) The non-transitory computer readable medium according to claim 17, wherein the set of operations further include executing a stitching process of the first reference image and the second reference image to generate a reference composite image including the positioning information.
20. (New) The image processing method according to claim 15, further comprising: executing a stitching process of the first reference image and the second reference image to generate a reference composite image including the positioning information.
19. (New) The non-transitory computer readable medium according to claim 17, wherein the set of operations further include executing a stitching process of any of the plurality of first images and any of the plurality of second images based on the positioning information to acquire a composite image.
21. (New) The image processing method according to claim 15, further comprising: executing a stitching process of any of the plurality of first images and any of the plurality of second images based on the positioning information to acquire a composite image.
20. (New) The non-transitory computer readable medium according to claim 17, wherein the set of operations further include applying an orthorectification process to each of the first reference image and the second reference image, and generating the positioning information on a basis of the orthorectified first reference image and the second reference image.
22. (New) The image processing method according to claim 15, further comprising: applying an orthorectification process to each of the first reference image and the second reference image, and generating the positioning information on a basis of the orthorectified first reference image and second reference image.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "preferentially acquires” and “large feature value” in claim 6 are relative terms which render the claim indefinite.  These terms despite being mentioned in the specification, do not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is not clear what controls the “preferential acquisition” of first and second images as claimed. The specification fails to elaborate on this.  Additionally, it is not clear how “large” is large from the standpoint of feature values.  The specification fails to elaborate on this as well.
For the record, these terms will be interpreted as “acquires” and “largest feature value” respectively as they appear to be the intended effect. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 10, 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 20180012336 A1) in view of Doepke (US 8600194 B2).
Regarding claim 1, Cao teaches an image processing apparatus comprising (see Fig. 1): an image generation circuitry configured to generate a first reference image regarding a first imaging region on a basis of a plurality of first images regarding the first imaging region (see para [0037]; “the processor is further configured to obtain, by an imaging device, the first image captured at the first image capture position”), and generate a second reference image regarding a second imaging region (see para [0037]; “the processor is further configured to move the imaging device to the second image capture position and obtain, by the imaging device, the second image captured at the second image capture position”) at least partially overlapping with the first imaging region on a basis of a plurality of second images regarding the second imaging region (see para [0021]; “the method also includes identifying an overlapping portion of a first image captured at a first image capture position and a second image captured at a second image capture position”). However, Cao does not teach as further claimed, but 
Doepke  teaches a processor configured to generate positioning information indicating a correspondence between the first imaging region and the second imaging region on a basis of the first reference image and the second reference image (see col.4 line 43-54]; “obtaining positional information from a device; obtaining first and second images from the device; aligning a plurality of regions in the first image with a corresponding plurality of regions in the second image to identify a plurality of corresponding regions”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Doepke in order to obtain consistent image regions between first and second images having corresponding image regions (see col.4 line 43-54).
Regarding claim 2, the rejection analysis of claim 1 incorporated herein. 
Cao in the combination further teaches wherein the processor configured to execute a stitching process of the first reference image and the second reference image to generate a reference composite image including the positioning information (see para [0008]: “the processor is also configured to select a first stitching position based on the determined stitching position quality measures of the plurality of stitching positions of the first and second image”).   
Regarding claim 3, the rejection analysis of claim 1 incorporated herein. 
Cao in the combination further teaches wherein the processor configured to execute a stitching process of any of the plurality of first images and any of the plurality of second images based on the positioning information to acquire a composite image (see para [0007]; “the processor configured to: determine a stitching position quality measure for a plurality of stitching positions in an overlapping portion of a first and second image, wherein the first image is captured at a first image capture position, and wherein the second image is captured at a second image capture position”).  
Regarding claim 4, the rejection analysis of claim 1 incorporated herein. 
Doepke in the combination further teaches wherein the processor is further configured to set, on a basis of the positioning information (see col. 15 line 47-50; “In addition to the image information, the process 206 may acquire metadata information, e.g., the positional information corresponding to the image frames to be registered (Step 804)”), a region corresponding to the first imaging region as an image based on the plurality of first images and sets a region corresponding to the second imaging region as an image based on the plurality of second images to acquire the composite image (see col. 5 line 39-40 ; “identifying a feature of interest that is represented at a location in each of the first image and the second image”).  
Regarding claim 6, the rejection analysis of claim 1 incorporated herein. 
Cao in the combination further teaches wherein the image generation circuitry is further configured to preferentially acquires, as the first reference image, an image with a large feature value from the plurality of first images and preferentially acquires, as the second reference image, an image with a large feature value from the plurality of second images (see para [0042]; “the processor is further configured to use a FAST algorithm for corner detection in the first and second image to identify one or more special characteristic point. In another embodiment, the processor is further configured to use a BRIEF algorithm to identify feature descriptors of the first and second image”; i.e., the more special characteristics point implies largest feature value).  
Regarding claim 7, the rejection analysis of claim 1 incorporated herein. 
Cao et al. in the combination further teaches wherein the image generation circuitry acquires, as the first reference image, an image with a largest feature value among the plurality of first images and acquires, as the second reference image, an image with a largest feature value among the plurality of second images (see para [0042]; “the processor is further configured to use a FAST algorithm for corner detection in the first and second image to identify one or more special characteristic point. In another embodiment, the processor is further configured to use a BRIEF algorithm to identify feature descriptors of the first and second image”; i.e., the more special characteristics point implies largest feature value).  
Regarding claim 10, the rejection analysis of claim 1 incorporated herein.
Doepke in the combination further teaches wherein the image generation circuitry is further configured to divides one of the plurality of the first image into blocks (see col. 15, line 43-46; “First, the process 206 may acquire the two images that are to be registered (Step 800). Next, each image may be divided into a plurality of segments (Step 802)”), calculates a feature value in each block (see col. 15, line 57-58; “a search vector may be calculated for each segment of the image”), generates the first reference image from a block with a large feature value, divides the second image into blocks, calculates a feature value in each block, and generates the second reference image from a block with a large feature value (see col. 17, line 44-46; “As mentioned above, each image frame may be divided into a plurality of component segments for the calculation of localized search vectors”).  
Regarding claim 15, the scope of claim 15 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here.
Regarding claim 16, the scope of claim 16 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here. See also para [0048] of Cao; “a computer program product for adaptive panoramic image generation”.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. in view of Doepke as applied to claims above, and further in view of Sasaki et al. (US 20170353710 A1).
Regarding claim 5, the rejection analysis of claim 1 incorporated herein. The combination of Cao et al. and Doepke as a whole does not specifically teach as further claimed, but Sasaki et al teaches wherein the plurality of first images includes images based on wavelengths different from each other, or the plurality of second images includes images based on wavelengths different from each other (see para [0038]; “For example, the image sensor 20a includes two or more sensors that receive light of mutually different wavelength bands (a first wavelength band and a second wavelength band)”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Sasaki et al in order to irradiate the subject with visible and near-infrared light (see para [0038]).
Regarding claim 13, the rejection analysis of claim 1 incorporated herein. The combination of Cao et al. and Doepke as a whole does not specifically teach as further claimed, but Sasaki et al teaches wherein the plurality of first images is used to generate a third image at a predetermined wavelength (see para [0054]; “For example, the filter area 111 transmits light of a third wavelength band that includes at least a part of the first wavelength band”), the image generation unit generates the first reference image from the third image (see  Fig. 8 S301, para [0080]; “Thus, the sensor control unit 131 obtains the reference images generated by the image sensor 20a (Step S301)”), the plurality of second images is used to generate a fourth image at a predetermined wavelength, and the image generation unit generates the second reference image from the fourth image (see para [0055]; “the filter area 112 transmits light of a fourth wavelength band that includes at least a part of the second wavelength band”).  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. in view of Doepke as applied to claims above, and further in view of Kobayashi (US 20160292838 A1) 
Regarding claim 8, the rejection analysis of claim 1 incorporated herein. The combination of Cao et al. and Doepke as a whole does not specifically teach as further claimed, but Kobayashi teaches wherein the image generation circuitry is further configured to generate a first reduced image by reducing the first image, also uses the first reduced image to generate the first reference image, generates a second reduced image by reducing the second image, and also uses the second reduced image to generate the second reference image (see para [0010]; “The image acquisition unit may shrink the low-frequency component of one of the first group images having a first resolution and the low-frequency component of one of the second group images having the first resolution, thereby generating one of the first group images having a second resolution less than the first resolution and one of the second group images having the second resolution. In this case, it is possible to facilitate resolution reduction of the first image and the second image”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Koboyashi in order to achieve a boundary between the two images can be unnoticeable and a composite image can be generated with less discordance and calculation time (see para [0010]).
Regarding claim 9, the rejection analysis of claim 1 incorporated herein. The combination of Cao et al. and Doepke as a whole does not specifically teach as further claimed, but Kobayashi teaches wherein, in a case where the first reduced image is set as one of the plurality of the first image, an original first image of the first reduced image is set as the first reference image, and in a case where the second reduced image is set as one of the plurality of the second image, an original second image of the second reduced image is set as the second reference image (see para [0010]; “The image acquisition unit may shrink the low-frequency component of one of the first group images having a first resolution and the low-frequency component of one of the second group images having the first resolution, thereby generating one of the first group images having a second resolution less than the first resolution and one of the second group images having the second resolution. In this case, it is possible to facilitate resolution reduction of the first image and the second image”). i.e., one of the first group and second group images having “a first resolution” implies an original image, will also establish as a reference image; and generating “a second resolution which is less than the first resolution” implies the reduction of the first image and the second image. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. in view of Doepke as applied in claims above, and further in view of Michiels et al. (US 20170138733 A1)
Regarding claim 14, the rejection analysis of claim 1 incorporated herein. The combination of Cao et al. and Doepke as a whole does not specifically teach as further claimed, but Michiels et al. teaches an orthorectification process is applied to each of the first reference image and the second reference image (see para [0069]; “Using the obtained data, an orthorectification of the images may be performed as indicated in steps 420 and 450 for the multi-spectral and conventional 2-dimensional image respectively, resulting in an orthophoto for both the multi-spectral and conventional 2-dimensional image, as indicated in steps 422 and 452 respectively”), and the processing unit generates the positioning information on a basis of the orthorectified first reference image and second reference image (see para [0063]; “the image processor may for example correlate geometric information, e.g. positional information, obtained with the second sensor 120 with spectral information obtained in different spectral channels in the first sensor 110, so that accurate hyperspectral information is obtained”).   Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Michiels et al. in order to remove terrain and tilt effects and create planimetrically corrected image (see para [0063]).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 further recites “divide the first reduced image into blocks, generate the first reference image based on the blocks of the first reduced image, generate a second reduced image by reducing the one of the plurality of second images, divide the second reduced image into blocks, and generate the second reference image based on the blocks of the second reduced image.” which is neither anticipated nor rendered obvious by the prior art of record.  
Claim 12 is objected to since it depends on base claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668

/VU LE/            Supervisory Patent Examiner, Art Unit 2668